Harrison, J. The appellee was indicted in the Independence circuit court for selling liquor by wholesale, without having paid the special state and county taxes required of him as a liquor dealer. The charge in the indictment tvas as follows: “ The said Edward Martin, on the twentieth day of October, A. D. 1878, in the county and state aforesaid, did unlawfully sell to one Gilbert Malone one quart of alcohol without paying the special tax by law levied.” The defendant demurred to the indictment upon the ground that the facts charged did not constitute a public offense. The court sustained the demurrer, and dismissed the indictment. It was not charged that the defendant was a liquor dealer, and such special taxes were required only of liquor dealers, by the statute in force when the indictment was found. Alcohol is not either ardent or vinous spirits, ©r liquor of any kind, and its sale is not in any manner restricted or attempted to be regulated. The indictment was defective, also, in not stating the particular special tax, whether the state or county, that had not been paid. The demurrer was properly sustained. Judgment affirmed.